Exhibit 10.2
THE SPECTRANETICS CORPORATION
2006 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
The Spectranetics Corporation, a Delaware corporation (the “Company”), pursuant
to its 2006 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), the number of shares of the Company’s Common Stock
set forth below (the “Shares”). This Restricted Stock Award is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”)
(including without limitation the Restrictions on the Shares set forth in the
Restricted Stock Agreement) and the Plan, each of which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Restricted
Stock Agreement.

         
Participant:
       
 
   
Grant Date:
       
 
   
Total Number of Shares of
Restricted Stock:
  shares
 
   
Purchase Price:
$       
 
   
Vesting Schedule:
100% vesting one year from Grant Date

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Participant has reviewed the Restricted Stock Agreement,
the Plan and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands all provisions of this Grant Notice, the Restricted Stock Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator of the Plan upon any
questions arising under the Plan, this Grant Notice or the Restricted Stock
Agreement. If Participant is married, his or her spouse has signed the Consent
of Spouse attached to this Grant Notice as Exhibit B.

                  THE SPECTRANETICS CORPORATION:       PARTICIPANT:

               
By:
          By:    
 
               
Print Name:
          Print Name:    
 
               
Title:
               
 
               
Address:
          Address:    
 
                 
 
               

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE
THE SPECTRANETICS CORPORATION RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached, The
Spectranetics Corporation, a Delaware corporation (the “Company”), has granted
to Participant the right to purchase the number of shares of Restricted Stock
under the Company’s 2006 Incentive Award Plan (as amended from time to time, the
“Plan”) as set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1 Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Plan and the Grant Notice.
1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK
2.1 Award of Restricted Stock.
(a) Award. In consideration of the Participant’s agreement to remain in the
service or employ of the Company or one of its Subsidiaries, and for other good
and valuable consideration, the Company issues to the Participant the Award
described in this Agreement (the “Award”). The number of shares of Restricted
Stock (the “Shares”) subject to the Award is set forth in the Grant Notice. The
Participant is an Employee, Director or other Service Provider.
(b) Purchase Price; Book Entry Form. The purchase price of the Shares is set
forth on the Grant Notice. At the sole discretion of the Committee, the Shares
will be issued in either (i) uncertificated form, with the Shares recorded in
the name of the Participant in the books and records of the Company’s transfer
agent with appropriate notations to the extent that the Shares remain subject to
the Restrictions (as defined below); or (ii) certificate form pursuant to the
terms of Sections 2.1(c) and (d).
(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all restrictions on transfer imposed pursuant to this Agreement
lapse or shall have been removed and new certificates are issued, bear the
following legend (or such other legend as shall be determined by the Committee):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED [                      _____, 200_], BY
AND BETWEEN THE SPECTRANETICS CORPORATION AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

A-1



--------------------------------------------------------------------------------



 



(d) Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint may retain physical custody of the certificates
representing the Shares until all of the restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed. In such event the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to the Participant.
2.2 Restrictions.
(a) Repurchase of Shares Subject to Restrictions. In the event that the
Participant ceases to be an Employee, Director or other Service Provider for any
reason, the Company shall have the right to repurchase from the Participant any
or all Shares then subject to the Restrictions at a cash price per Share equal
to the price paid by the Participant for such Shares. For purposes of this
Agreement, “Restrictions” shall mean the restrictions on sale or other transfer
set forth in Section 3.1 and the exposure to repurchase set forth in this
Section 2.2(a).
(b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c),
the Award shall vest and the Restrictions shall lapse in accordance with the
vesting schedule set forth on the Grant Notice.
(c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and 2.2(b),
pursuant to Section 11.2 of the Plan, the Award shall become fully vested and
all Restrictions applicable to such Award shall lapse in the event of a Change
in Control in connection with which the successor corporation does not assume
the Award or substitute an equivalent right for the Award. Should the successor
corporation assume the Award or substitute an equivalent right, then no such
acceleration shall apply.
(d) Tax Withholding; Conditions to Issuance of Certificates. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)):
(i) No Shares shall be recorded in the name of the Participant in the books and
records of the Company’s transfer agent and no new certificate shall be
delivered to the Participant or his legal representative unless and until the
Participant or his legal representative shall have paid to the Company the full
amount of all federal and state withholding or other taxes applicable to the
taxable income of Participant resulting from the grant of Shares or the lapse or
removal of the Restrictions.
(ii) The Company shall not be required to record any Shares in the name of the
Participant in the books and records of the Company’s transfer agent or issue or
deliver any certificate or certificates for any Shares prior to the fulfillment
of all of the following conditions: (A) the admission of the Shares to listing
on all stock exchanges on which the Company’s Common Stock is then listed,
(B) the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or other governmental regulatory body, which the
Committee shall, in its sole and absolute discretion, deem necessary and
advisable, (C) the obtaining of any approval or other clearance from any state
or federal governmental agency that the Committee shall, in its absolute
discretion, determine to be necessary or advisable and (D) the lapse of any such
reasonable period of time following the date the Restrictions lapse as the
Committee may from time to time establish for reasons of administrative
convenience.

 

A-2



--------------------------------------------------------------------------------



 



ARTICLE III.
OTHER PROVISIONS
3.1 Restricted Stock Not Transferable. No Shares that are subject to the
Restrictions or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Participant or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 3.1 notwithstanding,
with the consent of the Committee, the Shares may be transferred to certain
persons or entities related to Participant, including but not limited to members
of Participant’s family, charitable institutions or trusts or other entities
whose beneficiaries or beneficial owners are members of Participant’s family
and/or charitable institutions, or to such other persons or entities as may be
expressly approved by the Committee, pursuant to any such conditions and
procedures the Committee may require. Notwithstanding the foregoing, in no event
shall the Award be transferable by the Participant to a third party (other than
the Company) for consideration.
3.2 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date the Participant shall have all the rights of a stockholder with respect to
the Shares, subject to the Restrictions herein, including the right to vote the
Shares and the right to receive any cash or stock dividends paid to or made with
respect to the Shares.
3.3 Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Subsidiaries.
3.4 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.5 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
3.6 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Participant.
3.7 Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.
3.8 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE
CONSENT OF SPOUSE
I,                     , spouse of                     , have read and approve
the foregoing Agreement. In consideration of issuing to my spouse the shares of
the common stock of The Spectranetics Corporation set forth in the Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Agreement insofar as I may have any rights in said Agreement or any shares of
the common stock of The Spectranetics Corporation issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

     
Dated:                     ,  _____ 
   
 
   
 
  Signature of Spouse

 

B-1